Citation Nr: 0312052	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to June 
1946 and from August 1946 to December 1946.  He died in 
November 2001.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In January 2003, the appellant failed to report for a hearing 
before a Member of the Board at the RO in Houston, Texas.  

By letter dated in January 2002, the RO advised the appellant 
that a claim for VA death pension benefits had not been 
approved because she had not applied for such benefit.  In 
her a statement, received by the RO in February 2002, the 
appellant requested to be considered for entitlement to 
Department of Veterans Affairs non service-connected death 
pension benefits.  By a letter determination dated February 
27, 2002, the RO denied the claim for VA death pension 
benefits.  No appeal was taken from that determination.  
Hence, this issue has not been developed for appellate 
review. 


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.   However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related. For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).

In the instant case, the evidence of record reflects that the 
veteran died on November [redacted], 2001 at the VA Medical Center 
(VAMC) in Houston, Texas, at the age of 73 years.  The 
Certificate of Death shows that the cause of death was 
sepsis. At the time of the veteran's death, he was service-
connected for asbestosis.  The appellant contends, in 
essence, that the veteran's service-connected asbestosis 
caused his fatal sepsis.  There is no indication in the 
record that any VA physician has been requested to provide an 
opinion as to whether there is a nexus between the cause of 
the veteran's death, and any disability related to service.

In a statement to the Board, received in March 2003, the 
appellant indicated that all of the veteran's medical records 
were located at the "Veterans Hospital" and with a Dr. 
Anderson.  While a review of the claims file reflects that 
terminal hospital reports from the VAMC in Houston, Texas, 
dating from October to November 2001, are of record, the file 
is devoid of any clinical records from Dr. Anderson.  In this 
regard, the Board notes that VA has a duty to assist the 
appellant in the development of facts pertaining to her 
claim.  The United States Court of Appeals for Veterans' 
Claims has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support her claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, prior to obtaining a medical opinion as to 
nexus, the RO should undertake to obtain all relevant medical 
records to include treatment records leading up to the time 
of the veteran's death in 2001, particularly for treatment of 
his fatal sepsis.

Given the need to provide the appellant additional notice 
regarding changes in law and regulations, the Board finds 
that notice to which she is entitled under 38 U.S.C.A. 
§ 5103(a) must be given.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who had treated the 
veteran for sepsis prior to his demise in 
November 2001, to specifically include 
all clinical treatment by Dr. Anderson.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims folder.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and her 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  Following receipt of the above-
requested records, but in any event, the 
RO should arrange for a board certified 
physician, if available, or other 
appropriate specialist, to review the 
veteran's claims folder.  The examiner 
must indicate that a review of the claims 
folder was made.  The examiner must 
provide an opinion, with complete 
rationale, as to the etiology of the 
veteran's fatal sepsis, including whether 
it was at least as likely as not related 
to the service-connected asbestosis or 
was at least as likely as not otherwise 
etiologically linked to service.  The 
claims folder and a separate copy of this 
remand must be made available to and 
reviewed by the examiner.

4.  If any benefit sought on appeal 
remains denied, the appellant and any 
duly appointed representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



